Citation Nr: 0712491	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent prior to 
September 28, 2006, and a rating higher than 40 percent 
effective September 28, 2006, for degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1995 to January 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2000 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted a 20 percent rating for the veteran's service-
connected degenerative disc disease of the lumbar spine, 
effective in March 2000.

Then, in an October 2006 rating decision, the RO granted a 40 
percent rating for the degenerative disc disease of the 
lumbar spine, effective September 28, 2006.  The veteran 
continued his appeal for a higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).    

During the pendency of the appeal, the RO in a December 2003 
rating decision granted separate 10 percent ratings for 
radiculopathy of the left lower extremity and for 
radiculopathy of the right lower extremity, effective 
November 6, 2003 (the date of a VA examination).  The veteran 
initiated an appeal of those ratings, but did not perfect his 
appeal.  Thereafter, in March 2005, he filed claims for 
higher ratings for the radiculopathy disabilities, and once 
again initiated an appeal of a subsequent rating decision 
that denied his claims but did not perfect his appeal with 
the filing of a substantive appeal.  Thus, the ratings for 
the radiculopathy disabilities are not in proper appellate 
status for consideration by the Board.  


FINDINGS OF FACT

1. For the period prior to May 3, 2005, the veteran's 
service-connected degenerative disc disease of the lumbar 
spine was manifested by no more than moderate limitation of 
motion (forward flexion of 45 degrees, extension of 5 
degrees, left lateral rotation of 45 degrees, and right 
lateral rotation of 20 degrees) and mild degenerative disc 
disease without evidence of nerve root compromise on X-ray 
and 


MRI scan; there was no objective evidence of a neurologic 
deficit except for in the lower extremities beginning 
November 6, 2003, and no incapacitating episodes having a 
total duration of at least four weeks during a period of 12 
months. 

2. For the period beginning on May 3, 2005, the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is manifested by severe limitation of motion (forward 
flexion of 45 degrees, extension to neutral, and right and 
left lateral flexion of 30 degrees, all with pain, with the 
most restrictive findings in September 2006 showing forward 
flexion to 30 degrees) and mild degenerative disc disease 
without evidence of nerve root compromise on X-ray and MRI 
scan; there was no objective evidence of a neurologic deficit 
except for in the lower extremities beginning November 6, 
2003, and no incapacitating episodes having a total duration 
of at least four weeks during a period of 12 months. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for the 
period prior to May 3, 2005, and of a rating higher than 40 
percent for the period beginning May 3, 2005, for the 
service-connected degenerative disc disease of the lumbar 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 
5003, 5010, 5292 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to and on September 23, 
2002), and Diagnostic Code 5243 (effective on September 26, 
2003).

2. The criteria for a 40 percent rating for the period 
beginning May 3, 2005, for the service-connected degenerative 
disc disease of the lumbar spine, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Code 5292 (effective prior to September 26, 2003).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in February 2001.  
The notice advised the veteran of what specifically VA had 
done and would do to assist in the claim; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit evidence, which would include 
evidence in his possession, that pertained to the claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.  

While the VCAA notice was deficient to the extent that it did 
not inform the veteran as to what evidence is necessary to 
establish entitlement to his claim, that is, evidence that 
his service-connected disability has worsened in severity, he 
has not been prejudiced, for the following reason.  The 
veteran himself has clearly demonstrated his knowledge of the 
need to submit evidence that his disability has increased in 
severity.  In numerous letters, to include those received in 
March 2000, December 2000, May 2002, and March 2005, he 
specifically argued that he was entitled to a higher rating 
for his low back disability on the basis that it had become 
"considerably worse."  In conjunction with his argument, he 
has notified VA of the medical records (both private and VA) 
that would support his claim.  Further, the particular 
criteria for higher ratings were repeatedly furnished to the 
veteran in the numerous supplemental statements of the case.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability). 

As to the degree of the disability for the claim for a higher 
rating, at this stage of the appeal, when the veteran already 
has notice of the rating criteria, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim, and any deficiency as 
to VCAA compliance regarding this claim is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  In any case, in a March 2006 
letter, the RO furnished notice to the veteran as to the 
degree of disability and effective date of the disability.  

To the extent that the VCAA notices came after the initial 
adjudication in July 2000, which was prior to the enactment 
of the VCAA, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  In statements received in March 2003 
and April 2004, the veteran indicated that he did not have 
any further evidence in support of his claim.  The claim was 
then readjudicated following the content-complying notice as 
evidenced by the statement of the case in January 2002 
(remailed in May 2002), rating decision of October 2006, and 
supplemental statements of the case in March 2003, January 
2004, June 2004, February 2005, and October 2006.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103, VA has made reasonable efforts to 
identify and obtain relevant records in support of the claim. 
The RO has obtained the veteran's service medical records, VA 
medical records, and private records from Parker Chiropractic 
Clinic as identified by the veteran.  He has not identified 
any additionally available evidence for consideration in his 
appeal.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claim.  38 U.S.C.A. § 
5103A(d).  The veteran was afforded VA examinations in June 
2000, December 2002, November 2003, May 2005, and September 
2006, specifically to evaluate the nature and severity of the 
disability at issue.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  In 
addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran's service-connected degenerative disc disease of 
the lumbar spine is evaluated as follows:  20 percent for the 
period prior to September 28, 2006 (the date of a VA 
examination), and 40 percent for the period beginning 
September 28, 2006.  Previously, the disability was rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292, for 
moderate limitation of motion of the lumbar spine.  However, 
in March 2000 the veteran filed his claim for a rating higher 
than 20 percent, and during the period considered in the 
veteran's appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
26, 2003.  See 67 Fed. Reg. 51,454-58 (August 27, 2003).  

According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The law, as applied to the 
existing facts of this case, is discussed herein below.  

It is noted that the pertinent medical evidence in the file 
consists of VA examinations conducted in June 2000, December 
2002, November 2003, May 2005, and September 2006, and VA 
outpatient treatment reports. 

Criteria effective prior to September 23, 2002

After careful review, the Board finds that, under the 
evaluation criteria effective prior to September 23, 2002, 
the evidence supports the veteran's claim for a higher rating 
of 40 percent, and no higher, for the degenerative disc 
disease of the lumbar spine beginning May 3, 2005.   The 
Board also finds that the evidence does not demonstrate that 
the veteran met the criteria for a rating higher than 20 
percent prior to May 3, 2005.  

Under the "old" rating criteria for evaluating arthritis 
due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
such is substantiated by X-ray findings and rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Lumbar 
spine An MRI taken of the lumbar spine in 1998 reportedly 
showed minimal degenerative changes.  A VA MRI taken of the 
lumbar spine in November 2003 showed slight facet joint 
arthropathy.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
severe limitation of motion warrants a maximum 40 percent 
rating.  The Board finds that overall the objective evidence 
demonstrates that the veteran's lumbar spine was not severely 
limited in motion until the time of a VA examination on May 
3, 2005, and that beginning on that date the clinical 
findings support a 40 percent rating.  For example, the VA 
examiner in June 2000 indicated that the veteran had forward 
flexion of 60 degrees, extension of 15 degrees, and lateral 
flexion ("side tilt") of 20 degrees, all with pain.  At the 
time of a private physical examination in December 2000, the 
doctor stated that flexion and extension were severely 
restricted by pain, and that the other ranges of motion were 
moderately restricted by pain (he did not furnish precise 
degrees of motion).  However, on the December 2002 VA 
examination, forward flexion was to 80 degrees, extension to 
20 degrees, and lateral flexion to 20 degrees.  On the 
November 2003 VA examination, the range of motion was 
decreased, but still in the overall moderate range, with 
forward flexion of 45 degrees, extension of 5 degrees, left 
lateral rotation of 45 degrees, and right lateral rotation of 
20 degrees, most with complaints of pain.  VA outpatient 
records do not show severe range of motion of the lumbar 
spine.  A notation in October 2004 indicates that the veteran 
had a normal gait and station but was unable to perform range 
of motion.  The record is not clear as to why the veteran was 
unable to perform the studies, as no reason was furnished, 
and the Board declines to speculate.  

It was not until the time of the VA examination on May 3, 
2005, that the veteran's range of motion studies clearly 
reveal his lumbar restrictions to be in the severe category.  
At that time, the findings showed forward flexion of 45 
degrees with pain throughout the range, extension of 0 
degrees (neutral) with pain, right and left lateral flexion 
(bending) of 30 degrees with pain throughout the range, and 
an inability to perform right and left rotation.  Thus, 
assignment of a 40 percent rating under Code 5292 is 
warranted for the period beginning May 3, 2005, and to such 
extent the veteran's claim for a higher rating is granted, 
but a higher rating prior to such date under Code 5292 is not 
warranted.  

The Board has considered the veteran's complaints on 
examination to the effect that he has lower back pain with 
certain activities such as prolonged walking.  In furnishing 
range of motion findings, the VA examiners as a whole 
considered increased pain with motion and, in fact, offered 
comments in that regard where observed.  In any case, the 
veteran does not meet the criteria for a 40 percent rating 
under Code 5292 for severe limitation of motion until May 3, 
2005.  In short, the Board finds that there is no credible 
objective evidence to show that, prior to May 3, 2005, pain 
on use or during flare-ups results in additional functional 
limitation to the extent that the lumbar spine is severely 
limited in motion under Diagnostic Code 5292.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), which 
is the "old" rating criteria for evaluating intervertebral 
disc syndrome, a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; a maximum 60 percent rating is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293.  

It is noted that effective November 6, 2003, the veteran's 
right lower extremity and left lower extremity 
radiculopathies are each separately evaluated as 10 percent 
disabling, as secondary to the degenerative disc disease of 
the lumbar spine.  Thus, in evaluating the veteran's 
degenerative disc disease of the lumbar spine under Code 
5293, these separate evaluations must be taken into account.  
It is likely that evaluating the veteran's disability under 
Code 5293 beginning November 6, 2003 


would violate the rule against pyramiding because such rating 
would overlap with those for the service-connected 
radiculopathy disabilities.  38 C.F.R. § 4.14 (evaluation of 
the same manifestation under different diagnoses are to be 
avoided).  

The medical records show that at the time of the June 2000 VA 
examination, the veteran could heel walk and toe walk.  His 
knee and ankle jerks were 2+ and symmetrical, with good pedal 
pulses.  The straight leg raising went to 75 degrees on each 
side.  These findings do not correspond with the criteria for 
a 40 percent rating under Code 5293.  By December 2000, the 
veteran was complaining to a private doctor of pain radiating 
from his lower back to both extremities, and the chiropractic 
doctor's clinical impression was that the veteran had an 
intervertebral disc syndrome of a severe nature, 
characterized by recurring attacks with intermittent relief.  
Thus, it would appear that the veteran's underlying lumbar 
spine disability had increased in severity at this time.  
However, the veteran was subsequently evaluated in June 2002 
at the VA, at which time he reported that his pain was mostly 
localized in the lumbosacral region bilaterally, with leg 
pains only at times.  A physical examination then indicated 
that he had a normal neurological evaluation.  

Further, records shows that the VA examiner in December 2002 
diagnosed the veteran with severe back pain that was 
radiating into the right leg, but he described the veteran's 
disability as moderate and progressive.  X-rays of the 
lumbosacral spine at that time revealed a mild degenerative 
disc disease involving L5-S1.  The clinical findings at that 
time included a positive straight leg raising test (at 50 
degrees on the left and 60 degrees on the right), inability 
to walk on the heels or toes, normal sensory evaluation, 
diminished but present tendon reflexes at the knee and ankle 
levels, and normal lumbar muscle tone.  Thus, such a moderate 
disability picture does not approximate the criteria for a 40 
percent rating under Code 5293.  

The veteran's lumbar spine disability progressed, however, 
following the December 2002 VA examination, as evidenced by 
subsequent VA examination findings, as follows:  worsening 
straight leg raising test results (positive at 20 degrees 
bilaterally in November 2003 and May 2005, and at 10 degrees 
bilaterally in September 2006), decreased sensation (in the 
feet in November 2003, in no dermatomal fashion in May 2005, 
and in stocking like fashion on pinprick to both lower 
extremities in September 2006), demonstrable muscle weakness 
(giveway weakness in affected muscle groups in May 2005 and 
very weak extensor hallucis longus muscle strength 
bilaterally in September 2006), and diminished reflexes in 
the knees and ankles (1+ in November 2003, and 1+ in the 
knees/absent in the ankles in September 2006).  Despite these 
symptoms, an MRI of the lumbar spine in November 2003 
disclosed no evidence of spinal or foramina stenosis (mainly, 
there was slight facet joint arthropathy with a mild broad 
based disk bulge flattening the thecal sac at L3-4).  
Accordingly, service connection was established for 
neurological symptoms in the lower extremities, effective 
November 6, 2003 (the date of a VA examination), based on the 
application of newly revised rating criteria then in effect 
that allowed for separate evaluations.  However, in the view 
of the Board, and with particular consideration of the 
prohibition against pyramiding in light of the separate 
evaluations of the radiculopathy disabilities from November 
2003, the degenerative disc disease symptoms, as described 
above, are not shown by the VA records to be productive of a 
severe condition prior to May 3, 2005 (the date of a VA 
examination on which he is found to satisfy the criteria for 
a 40 percent rating on the basis of severe limitation of 
motion of the lumbar spine due to pain) or of a pronounced 
condition beginning May 3, 2005, as required by Code 5293 for 
higher ratings.  

Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above, the evidence shows 
that the veteran meets the criteria for a 40 percent rating 
for the period beginning May 3, 2005 under Code 5292.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  

For the purpose of an evaluation under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

In regard to peripheral nerve injuries, the rating schedule 
provides for evaluations extending from 0 percent up to 20 
percent for mild incomplete paralysis, from 10 percent up to 
40 percent for moderate incomplete paralysis, and from 20 
percent to 70 percent, all depending on the particular nerve 
or nerve group of the upper extremity that is affected.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.  

The medical evidence on file does not show that the veteran 
has had incapacitating episodes having a total duration of at 
least four weeks during a period of 12 months.  The veteran 
has reported that he missed a substantial number of days from 
work, which required him to be on his feet all day, such as 
at the time of the May 2005 VA examination when he reported 
losing 45 days in the last 12 months.  Further, at the time 
of a September 2006 VA examination, he reported that his 
doctors placed him in bed for 30 days in the last year to see 
if it would help his pain.  This is not substantiated by the 
records in the file.  In any case, the veteran also indicated 
in September 2006 that he was able to work but had to sit 
down and rest.  Thus, it does not appear that he has had 
incapacitating episodes, as defined by VA, for the requisite 
period in order to meet the criteria for a higher rating 
under the revised Code 5293.  

The Board next addresses whether a higher rating under Code 
5293 would result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  As discussed in 
the section above, neurological symptoms related to the 
veteran's degenerative disc disease of the lumbar spine have 
been separately evaluated effective November 6, 2003, the 
date of a VA examination.  Prior to that date, on the 
December 2002 VA examination and VA outpatient records, the 
veteran's orthopedic manifestations of degenerative disc 
disease of the lumbar spine consist of limitation of motion 
that is moderately disabling due to pain, which has been 
shown to be chronic and present constantly.  However, his 
neurological manifestations, if any, are not clearly 
apparent.  While the VA examiner in December 2002 noted the 
veteran's report of back pain radiating into both legs, 
mostly on the right, and diagnosed him with a chronic 
lumbosacral disability (strain) with severe pain that 
radiated into the right leg, there is no clear demonstration 
at that point that he has radiculopathy attributable to the 
degenerative disc disease of the lumbar spine.  For example, 
sensation of the legs was normal.  Reflexes at the knees and 
ankles were either normal or somewhat diminished, but not 
absent (which may indicate a neuropathy).  X-rays of the 
lumbosacral spine revealed mild degenerative disc disease, 
with minimal loss of disc space, but there was no objective 
evidence in December 2002 of direct impingement of the nerve 
roots or cord.  VA outpatient records are also not 
elucidative in terms of showing separate neurologic symptoms 
attributable to the degenerative disc disease.  In short, 
there is no objective medical evidence to show that any 
symptoms of lumbar neuropathy are productive of mild 
incomplete paralysis.  Thus, in the Board's view there is no 
basis for the assignment of a separate rating for neurologic 
manifestations resulting from intervertebral disc syndrome 
under applicable evaluation criteria prior to November 6, 
2003.    



Criteria effective on September 26, 2003

The Board finds that under the evaluation criteria effective 
on September 26, 2003, the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of rating higher than 20 percent prior to May 3, 2005, and a 
rating higher than 40 percent beginning May 3,2005, for the 
degenerative disc disease of the lumbar spine.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under such 
revisions, a 40 percent rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (effective September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not demonstrate that the veteran's service-connected 
degenerative disc disease of the lumbar spine is manifested 
by forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, for the period 
prior to May 3, 2005.  Rather, the most restrictive range of 
motion findings for this period are reflected in the November 
2003 VA examination, and they show forward flexion to 45 
degrees.  Further, for the period beginning May 3, 2005, 
there is no objective evidence on VA examination reports or 
outpatient treatment records to demonstrate that the veteran 
has unfavorable ankylosis of the entire thoracolumbar spine.  
The most restrictive range of motion findings for this period 
are reflected in the September 2006 VA examination, and they 
show that he can at least accomplish forward flexion to 30 
degrees before he 


stops due to pain, despite having no motion otherwise due to 
pain.  Thus, under the revised Code 5243, a 40 percent rating 
is not in order for the period prior to May 3, 2005, and a 50 
percent rating is not in order for the period beginning 
September 28, 2006.  

As noted, the revised Code 5243 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under the 
revised Code 5243, the following is shown:  forward flexion 
of 30 degrees or less, or favorable ankylosis of the entire 
lumbar spine, for a 40 percent rating for the period prior to 
May 3, 2005; or unfavorable ankylosis of the lumbar spine, 
for a 50 percent rating for the period beginning May 3, 2005.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As noted previously, painful motion was taken 
into account on the range of motion studies on the VA 
examinations in November 2003, May 2005, and September 2006.  

The Board notes that the veteran underwent a VA neurological 
examination in May 2005.  As previously noted in the 
Introduction to this decision, the RO in a December 2003 
rating decision separately evaluated the veteran's 
radiculopathy of the left lower extremity and right lower 
extremity, as secondary to the degenerative disc disease of 
the lumbar spine, and such ratings are not for appellate 
consideration.  Thus, a separate rating under an appropriate 
diagnostic code, in accordance with Note (1) under the 
General Rating Formula for Diseases and Injuries of the 
Spine, is not for consideration.   

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The former rating formula has been 
discussed in the preceding paragraphs.  The latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has also been discussed in this 
decision herein above, although the criteria is now found in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  As noted previously, there is no objective 
medical evidence of incapacitating episodes for which a 
physician has prescribed the veteran bed rest for his lumbar 
spine disability at any time.  Therefore, an increased rating 
is not warranted under revised Code 5243, as it pertains to 
evaluation according to incapacitating episodes.

In sum, the Board finds that the evidence supports the 
assignment of a 40 percent rating effective May 3, 2005, the 
date of a VA examination that showed severe limitation of 
motion of the lumbar spine, under the old rating criteria 
(Diagnostic Code 5292).  Otherwise, the Board also finds that 
the preponderance of the evidence is against higher ratings 
for the degenerative disc disease of the lumbar spine under 
both old rating criteria and rating criteria revised 
effective in September 23, 2002 and September 26, 2003.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim to such extent must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

A 40 percent rating for the period beginning May 3, 2005, for 
degenerative disc disease of the lumbar spine is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

A rating higher than 20 percent prior to May 3, 2005, and a 
rating higher than 40 percent effective May 3, 2005, for 
degenerative disc disease of the lumbar spine, is denied.  

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


